Citation Nr: 1124350	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  05-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from August 1984 to December 1990.  

This matter arises to the Board of Veterans' Appeals (hereinafter: the Board) from a May 2004-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied claims for increased ratings for multiple service-connected disabilities.  The Veteran appealed for higher schedular ratings.  

Because of a recent precedential decision of the United States Court of Appeals for Veterans Claims (hereinafter: the Court), the Board has assumed jurisdiction over an inferred claim for a total disability rating based on individual unemployability (hereinafter: TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that where a claimant or the record raises the question of unemployability due to a disability for which an increased rating is sought, then part and parcel to that claim is whether TDIU is warranted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its January 2011 Remand, the Board instructed the AMC to send the Veteran certain notices, and then re-adjudicate the TDIU claim.  In February 2011, the AMC sent those notices to the Veteran, in compliance with the Board's instruction.  

In April 2011, the Board received a FAXED communication from the Veteran that informs VA of his change of address.  In May 2011, the Veteran's representative argued that, because of the Veteran's recent change of address, he had not received the February 2011 communication from VA and thus was unable to respond with the requested information.  The representative requested that the claim be remanded again, that VA ensure that its records reflect the Veteran's change of mailing address, that the February 2011 notice letter be resent to the Veteran, and that VA allow the Veteran a reasonable period to respond to the VA letter.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that the Veteran's most current mailing address is properly posted in VA's claims locater system (VACOLS).  Following that, the AMC should resend the February 2011 notice letter to the Veteran at the correct address.  The AMC should allow the Veteran a reasonable period to respond to the VA letter.

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the TDIU claim and any other intertwined claim that remains pending before VA.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that if a VA examination is scheduled, failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


